Name: Commission Regulation (EEC) No 1868/77 of 29 July 1977 laying down detailed rules of application for Regulation (EEC) No 2782/75 on the production and marketing of eggs for hatching and of farmyard poultry chicks
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|31977R1868Commission Regulation (EEC) No 1868/77 of 29 July 1977 laying down detailed rules of application for Regulation (EEC) No 2782/75 on the production and marketing of eggs for hatching and of farmyard poultry chicks Official Journal L 209 , 17/08/1977 P. 0001 - 0007 Finnish special edition: Chapter 3 Volume 9 P. 0053 Greek special edition: Chapter 03 Volume 19 P. 0064 Swedish special edition: Chapter 3 Volume 9 P. 0053 Spanish special edition: Chapter 03 Volume 13 P. 0028 Portuguese special edition Chapter 03 Volume 13 P. 0028 COMMISSION REGULATION (EEC) No 1868/77 of 29 July 1977 laying down detailed rules of application for Regulation (EEC) No 2782/75 on the production and marketing of eggs for hatching and of farmyard poultry chicks THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as amended by Regulation (EEC) No 368/76 (2), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as amended by Regulation (EEC) No 369/76 (4), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks (5), and in particular Article 17 thereof, Whereas Regulation (EEC) No 2782/75 laid down certain rules for the production and marketing of eggs for hatching and of farmyard poultry chicks ; whereas, the implementation of these rules requires rules of application regarding the allocation of distinguishing numbers, the markings to be made on eggs and packaging and the communication of the necessary information; Whereas each establishment must be given a distinguishing registration number based on a code so drawn up in each Member State that it is possible to determine the activity in which the establishment is engaged; Whereas Commission Regulation (EEC) No 95/69 of 17 January 1969 implementing Regulation (EEC) No 1619/68 on marketing standards for eggs (6), as amended by Council Regulation (EEC) No 2772/75 of 29 October 1975 on marketing standards for eggs (7) provides for the identification and marketing of incubated eggs which were not marketed before being put into incubation and are marketed as industrial eggs; Whereas statistics on which short-term and long-term forecasts are based must be comparable ; whereas the monthly summaries prepared by Member States should therefore be harmonized ; whereas, moreover, the collection of information could be facilitated by using a standard form for the summary; Whereas the present information on intra-Community trade in chicks is not sufficient to establish short-term production estimates ; whereas special arrangements should be made for Member States that do not have the necessary administrative machinery for collecting such information; Whereas it is for each Member State to lay down the penalties for infringements of these provisions; Whereas, to simplify the rules, Commission Regulation (EEC) No 2335/72 of 31 October 1972 implementing Council Regulation (EEC) No 1349/72 on the production and marketing of eggs for hatching and of farmyard poultry chicks (8), as last amended by Regulation (EEC) No 373/73 (9), should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, (1)OJ No L 282, 1.11.1975, p. 49. (2)OJ No L 45, 21.2.1976, p. 2. (3)OJ No L 282, 1.11.1975, p. 77. (4)OJ No L 45, 21.2.1976, p. 3. (5)OJ No L 282, 1.11.1975, p. 100. (6)OJ No L 13, 18.1.1969, p. 13. (7)OJ No L 282, 1.11.1975, p. 56. (8)OJ No L 252, 8.11.1972, p. 1. (9)OJ No L 39, 12.2.1973, p. 37. HAS ADOPTED THIS REGULATION: Article 1 1. All applications for registration of one of the establishments referred to in Article 1 (3) of Regulation (EEC) No 2782/75 shall be addressed to the competent authority of the Member State in whose territory the establishment is located. This authority shall allocate to the establishment being registered a distinguishing number comprising one of the following capital letters: B for Belgium D for the Federal Republic of Germany DK for Denmark F for France I for Italy IRL for Ireland L for Luxembourg NL for the Netherlands UK for the United Kingdom together with an identifying number so allocated that it is possible to determine the activity in which the establishment is engaged. 2. Member States shall inform the Commission without delay of any changes in the code of distinguishing numbers used to determine the activity in which the establishment is engaged. Article 2 1. Eggs for hatching shall be individually marked in indelible black ink. The letters and figures shall be at least 2 mm high and 1 mm wide. 2. The tape referred to in Article 5 (2) of Regulation (EEC) No 2782/75 shall be green and shall be of a standard form determined by the competent authority. The tape shall be so fixed that none of the particulars on the packing is totally or partially concealed. Article 3 The markings to be made on packings and tapes shall be made in indelible black ink, in letters or figures at least 20 mm high and 10 mm wide, drawn 1 mm thick. Article 4 1. The standard form for the summary referred to in Article 10 of Regulation (EEC) No 2782/75 is contained in Annex I. This summary shall be forwarded by Member States to the Commission each calendar month not later than four weeks after the end of the month to which the figures refer. 2. Member States may use the standard form for the summary (Part I) contained in Annex I to collect from the hatcheries the information referred to in Article 9 (1) of Regulation (EEC) No 2782/75. 3. Member States may specify that in respect of chicks several copies of the accompanying document referred to in Article 13 of Regulation (EEC) No 2782/75 shall be drawn up. In this case, one copy of the document shall be sent to the competent agency referred to in Article 16 thereof on importation or exportation or at the time of intra-Community trade. 4. Member States who use the procedure referred to in paragraph 3 shall inform the other Member States and the Commission thereof. Article 5 Member States shall take all necessary measures to impose penalties for any infringement of the Regulations on the production and marketing of eggs for hatching and of farmyard poultry chicks. Article 6 Before 30 January each year Member States shall send to the Commission statistics on the structure and activity of hatcheries, using the standard form contained in Annex II. Article 7 Regulation (EEC) No 2335/72 is hereby repealed. Article 8 This Regulation shall enter into force on 1 January 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1977. For the Commission Finn GUNDELACH Vice-President ANNEX I >PIC FILE= "T0011234""PIC FILE= "T0011235"> ANNEX II >PIC FILE= "T0011236""PIC FILE= "T0011237">